Exhibit 10.1




SARATOGA RESOURCES, INC.




AMENDMENT NO. 1

(adopted October 9, 2007)




TO




2006 EMPLOYEE AND CONSULTANT STOCK PLAN







By resolution of the Board of Directors of Saratoga Resources, Inc., the
Saratoga Resources, Inc. 2006 Employee and Consultant Stock Plan (the “Plan”) is
hereby amended to increase the number of shares reserved under the Plan by
1,325,000 shares and Section 4(A) of the Plan is amended and restated to read in
full as follows:




“4. STOCK POOL.




(A) MAXIMUM NUMBER OF SHARES AUTHORIZED UNDER PLAN. Shares of stock which may be
issued or granted under the Plan shall be authorized and unissued or treasury
shares of Common Stock. The aggregate maximum number of shares of Common Stock
which may be issued as a grant of Award Shares shall not exceed 2,525,000 shares
of Common Stock (the "Stock Pool").”

 






